Case 4:20-cv-00132-ALM-CAN Document 59 Filed 03/19/21 Page 1 of 2 PageID #: 184




                             United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  RANDAY TOLIVER                                  §
                                                  §   Civil Action No. 4:20-CV-132
  v.                                              §   (Judge Mazzant/Judge Nowak)
                                                  §
  MARTIN BRADDY, ET AL.                           §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On February 11, 2021, the report of the Magistrate Judge (Dkt. #53) was entered containing

 proposed findings of fact and recommendations that Defendant Brent McQueen’s Motion to

 Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Dkt. #37) be denied; but,

 notwithstanding that, pro se Plaintiff Randay Toliver’s claims against Defendants Martin Braddy,

 Brent McQueen, and Lewis Tatum be sua sponte dismissed following judicial screening pursuant

 to 28 U.S.C. § 1915.

        Having received the report of the United States Magistrate Judge, and no objections thereto

 having been timely filed, the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.

        It is therefore ORDERED that Defendant Brent McQueen’s Motion to Dismiss Pursuant

 to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Dkt. #37) is DENIED.

        It is further ORDERED that each of Plaintiff’s claims against Defendants Martin Braddy,

 Brent McQueen, and Lewis Tatum are DISMISSED WITH PREJUDICE.

        All relief not previously granted is hereby DENIED.
    Case 4:20-cv-00132-ALM-CAN Document 59 Filed 03/19/21 Page 2 of 2 PageID #: 185
.



           The Clerk is directed to CLOSE this civil action.

           IT IS SO ORDERED.
           SIGNED this 19th day of March, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   2
